                      Case 5:20-cr-40069-DDC-ADM Document 2 Filed 09/21/20 Page 1 of 2




    AO 83 (Rev . 06/09) Summons in a Criminal Case

                                                                                                                                                   SEP 21 2020
                                              UNITED STATES DISTRICT COURT
                                                                        for the                                                          ~ _ b~ ict Court
                                                                                                                                  By:r ? Deprz Clerk
                                                             District of Kansas
                                                                                                                                                                    r, \
                        United States of America                           )                                                                           !"'_, ...,
                                         V.                                )                                                                           I' I         '
                             DAVID SCHLEIF                                 )                                                                   r
                                                                           )          Case No. 20-40069-DDC                                            c-.
                                                                           )
                                                                           )                                                                   -. .
                                                                                                                                               ~




                                     D,'.fmdm11                            )                                                                                        / , .



                                                         SUMMONS IN A CRIMINAL CASE

            YOU ARE SUMMONED to appear before the United States district court at the time, date, an·d place set forth
    below to answer to one or more offenses or violations based on the following document filed with the court:

[Z]lndictment                D        Superseding Indictment     D Information Osuperseding Information D Complaint
0Probation Violation Petition                     Osuperviscd Release Violation Petition D Violation Notice D Order of Court

    Place:    United States Courthouse                                                     Courtroom No.: 470 (Judge Mitchell)-Via Zoom
              444 SE Quincy
              Topeka KS 66683-3589                                                         Date and Time: 09-28-20@ 12:30 p.m.
             This offense is briefly described as follows:
Count 1: 33 USC 1311 (a) and 33 USC 1319(c)(2) and 18 USC 2---Discharge Pollutants
Counts 2-20: 33 USC 1319(c)(4) and 18 USC 2---False statements to be maintained under the Clean
                                              Water Act.



                                                                                                                ., , , r 1 1, , ,.
                                                                                                          _,, .                       ·•1, .
                                                                                                                                               r
                9/16/20
                                                                                                  .::.~
                                                                                                .....              ,.,,  •        I



Date:                                                                                         s/!VI. ~arnes, Deputy·Clerk _ _ _ _ _ _
                                                                                               : /ssui11g o.Di ·               ' sig11a1111·1; ·.
                                                                                                          "          I
                                                                      Timothy M. O'Bri en. ~- 1~1_-k_o_f,,,_C
                                                                                                            __o_L_ll_
                                                                                                                    't _ ___ ___ _ _
                                                                                                   'ti1j11ll'd 1111111c a11d 1ille
                                                                                  .                       Ill                         ~-
                                                                                                                / ( ] , I \ \ ,I


I declare under penalty of perjury that I have:

~         ecuted and returned this summons                            D Returned this summons unexecuted

Date:                       11 , lo zu
                                 I
                                                                                                        S l.'1'1'<'1' 's     sig11at11n'



                                                                                                   l'ri11h•d 11a111e and tilfe
                   Case 5:20-cr-40069-DDC-ADM Document 2 Filed 09/21/20 Page 2 of 2


AO 83 (Rev. 06/09) Summons in a Criminal Cnsc (Page 2)


  Case No.
                                This second page contains personal identifiers and therefore should
                                      not be filed in court with the summons unless under seal.
                                                       (Not for Public Disclosure)

                                                         INFORMATION FOR SERVICE
Name of defendant/offender:                   _.L)       ,_,_
                                                .,....c-,1  V-'-.:. .J_--'-
                                                                     ;;   5-=---..,_
                                                                             {· )......,
                                                                                     ' 1-=?'-';_.--f-_._·
                                                                                                      ·_ __ __ _ __ __ __ __           _   _ __   _   _


Last known residence:             J').. l.Jo 4 A            6 <tlb)",..J.JU,)~ \2. .~l.                  l3 c I v'v ~ ,. k-.J
                                                                                                                                   '

Usual place of abode (if diffm.'111.from residc>nce addres.1):


If the defendant is an organization, name(s) and address(es) ofofficer(s) or agent(s) legally authorized to receive service of
process:


If the defendant is an organization, last known address within the district or principal place of business elsewhere in the _
United States:


                                                            PROOF OF SERVICE
This summons was received by me on (date)                   St~?l. I ~ , ?o 2-0
                                                                                                                   +
                                                                           7


        ~          rsonally serve~ the summons on this defendant                 v\t,v; o       Sc ~ \ e_ ;                                           at
         (place)   )'J, q,;;1/ ~ Gnn~c- yn,Ju.:,_y) ~•.A>          B~ )v'- ,_,   on (daw)     5e,"'J. / 1, 7       7r.;, zo ; or
        D On (date)       _ __ _ _ _ __ __ _        I left thf it1mmons at the individual's residence or usual place of abode
         with (name) _ _ _ __ _ __ _ __ _ __ _ _ , a person of suitable age and discretion who resides
         there, and I mailed a copy to the individual's last known address; or
        DI delivered a copy of the summons to (name ofi11divid11a{)
         who is authorized to receive service of process on behalf of (name> oforga11i=atio11)
         __________ _ __ __ __ __ _ __ on (datt•) _ _ _ _ _ _ __ _ and I mailed a copy to
         the organizations' s last known address within the district or to its principal place of business elsewhere in the
         United States; or
         D The summons was returned unexecuted because:

I declare under penalty of pe1jury that this information is true.


Date returned:      S-epi. ll 1 ') 2.u
                                                                                                   Serl'er ·.1· signature>



                                                                                                 Pri11ted name> and title


Remarks:
